Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 1 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 2 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 3 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 4 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 5 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 6 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 7 of 8
Case 21-12092-amc   Doc 8   Filed 07/27/21 Entered 07/27/21 18:10:17   Desc Main
                            Document      Page 8 of 8
